                                                                                         FILED
                                                                                 R:r.H"
                                                                                   ~
                                                                                  \t   >~ f\  h . ~J' t_1t.:..._
                                                                                          DQ1 I.\]    ,,,... !  1fi,t_.'


                          UNITED STATES DISTRICT COURT
                                                                                  CLE r0 >r nr r "'H;:;. r·
                                                                                             \I ~   .,. ,         •. -· ~


                           SOUTHERN DISTRICT OF OHIO
                                                                        ZDIB OCT 12 PM 12: 54
                                WESTERN DIVISION
                                                                             ~     ~       , ., - ,qc 1           ~ ri
                                                                             ~}:... .. - • . I ! \ :        l Jf_• RT
                                                                                                            •
                                                                                       1
                                                                             )u1 r:--iE111i             u~~;T J~: 1 0
                                                                   vr::c:. i ~·" ,- , ~ ,,
                                                                         1
                                                                                                                    · n; .. ...,. ,
UNITED STATES OF AMERICA,                   Case Number: 1:18-po:. 00010 '· :,··                                    i-     ··~.   •

                                            Violation Number(s): 0551 6083467

             Plaintiff,                     Bowman, M.J.

        v.

BRANDON D. CRIBBET,                         ORDER

             Defendant.

      Upon motion of the United States (doc. 3) and for good cause shown, the Court

hereby DISMISSES the above referenced violation.

      SO ORDERED.


                              Stephanie K. Bowman
                              United States Magistrate Judge
